DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter “Park”), US Pub. No. 2017/0102738, in view of Yousefpor, US Pub. No. 2015/0049041.
Regarding claim 1, Park teaches an electronic device (figs. 19A and 19B) comprising: a display (figs. 19A and 19B, flexible display 130); an array of transmitters to extend across the display in a first direction (fig. 10A); and an array of receivers to extend across the display in a second direction different than the first direction (fig. 10A), the transmitters and receivers to enable detection of at least one of a hover event or a touch event in an area of the display ([0054]).
Park fails to explicitly teach wherein the receivers are to extend less than a full distance across the display.
However, in the same field of endeavor, Yousefpor teaches a display device including two separate active display/touch areas (see fig. 2, display areas 202 and 204) separated by a gap (see fig. 2, gap 250) wherein the display touch circuitry of active area 202 does not extend across to the display touch circuitry of active area 204 (see fig. 2, display/touch circuitry 252 and display/touch circuitry 254).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Park to include the separate touch circuitry areas included in Yousefpor according to known methods wherein the gap would be the equivalent of the bendable area and the touch circuitry areas would be the equivalent of the first and second non-bendable areas to provide the result of having separate detection areas.
Regarding claim 2, Park teaches wherein the display includes a first non-bendable portion (figs. 19A and 19B, first area 11), a second non-bendable portion (second area 12), and a bendable portion between the first and second non-bendable portions (bendable area 13).
Regarding claim 3, Park teaches wherein the bendable portion of the display extends between opposite edges of the display along a fold line, the display to bend along the fold line to enable the first non-bendable portion of the display to face toward the second non-bendable portion of the display (figs. 19A and 19B).
Regarding claim 4, Park teaches wherein the second direction is transverse to the fold line (fig. 10A).
Regarding claim 5, Yousefpor teaches wherein a first subset of the receivers extend across the first non-bendable portion of the display without extending into the second non-bendable portion of the display, and a second subset of the receivers extend across the second non-bendable portion of the display without extending into the first non-bendable portion of the display (fig. 2, display/touch circuitry 252, display/touch circuitry 254).
Claim(s) 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo et al. (hereinafter “Seo”), US Pub. No. 2015/03099691.
Regarding claim 14, Park teaches an electronic device (figs. 19A and 19B, device 100) comprising: means for displaying content (fig. 19B, display areas 11-13); means for enabling the displaying means to bend along a first region of the displaying means (fig. 19B, bendable area 13); and means for processing to generate interactive content on the displaying means ([0246]).
Park fails to explicitly teach the interactive content to have a first appearance when generated for the first region of the displaying means and to have a second appearance when generated for a second region of the displaying means, the second region positioned alongside the first region, the first appearance different than the second appearance.
However, in the same field of endeavor, Seo teaches a foldable device (see fig. 3C) wherein a first display  (see fig. 6A, display region 12) shows different content then the second display (see fig. 6A, display region 14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Park with the display feature of Seo according to known methods to achieve the predictable result of having two separate interactive display regions on a foldable display.
Regarding claim 15, Seo teaches wherein the first appearance differs from the second appearance based on a three-dimensional effect associated with the first appearance of the interactive content ([0320]).
Regarding claim 16, Park teaches further including means for sensing at least one of a hover event or a touch event in an area of the displaying means, the processing means to implement an action in response to the at least one of the hover event or the touch event ([0246]).
Regarding claim 17, Park teaches wherein the sensing means includes means for sensing the hover event and means for sensing the touch event, the hover event sensing means distinct from the touch event sensing means ([0247-0248]).
Regarding claim 19, Park teaches wherein the displaying means includes a third region positioned alongside the first region (fig. 19B, display area 11), the first region between the second and the second and third regions (display area 13), the second and third regions being non-bendable (fig. 19B, display areas 11 and 12).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Seo as applied to claim 14 above, and further in view of Yousefpor (see above).
Regarding claim 20, Park and Seo fail to explicitly teach wherein the first display controlling means is distinct from the second display controlling means.
However, in the same field of endeavor, Yousefpor teaches a display device including two separate active display/touch areas (see fig. 2, display areas 202 and 204) separated by a gap (see fig. 2, gap 250) wherein the display touch circuitry of active area 202 does not extend across to the display touch circuitry of active area 204 (see fig. 2, display/touch circuitry 252 and display/touch circuitry 254).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Park and Seo to include the separate touch circuitry areas included in Yousefpor according to known methods to achieve the predictable result of controlling two separate two areas.
Regarding claim 21, Park teaches wherein the first area includes the second region and extends into the first region, and the second area includes the second region and extends into the first region (fig. 19B, display areas 11, 12 and 13).
Allowable Subject Matter
Claims 6 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art either singularly or in combination, teaches or fairly suggests a “first touch IC to communicate with the first subset of the receivers to facilitate the detection of the at least one of the hover event or the touch event when the area is associated with the first non-bendable portion of the display; and a second touch IC to communicate with the second subset of the receivers to facilitate the detection of the at least one of the hover event or the touch event when the area is associated with the second non-bendable portion of the display, the second touch IC distinct from the first touch IC” and “wherein the hover event is deactivated when the display is in an unfolded configuration.”
Claims 7-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “activating a hover sensing system associated with the bendable region when the foldable display is in the folded configuration, and to deactivate the hover sensing system when the foldable display is in the unfolded configuration.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622